HARDIN, P. J. (dissenting).
Plaintiff was sworn as a witness in his own behalf, and produced and read in evidence a letter which had been written to the defendants bearing date in November, 1892", which, when read in evidence, was marked as “Exhibit A.” He testified that he wrote another letter to the defendants, bearing date *843.¡November 30, 1893, which was read in evidence, and marked “Exhibit C.” He also testified that he wrote' to the defendants another letter, bearing date November 4, 1894, which was read in evidence, and marked “Exhibit D.” He further testified that on April 19, 1894, he addressed to the defendants another letter, which was read in evidence, and marked “Exhibit E,” and he testified that be received no answer to that letter from the defendants, and that the defendants bad never made any retraction of the charge, to the knowledge of the plaintiff. During the course of the cross-examination of the plaintiff, he was shown another letter written by him to the defendants, which was dated, “Washington, Iowa, 7-17-94.” Among other things contained in that letter were the following words:
“The financial loss to me from the publication, as a whole, was most serious. However, I do not expect any one paper to bear it all, but only its due proportion. Just and reasonable reparation, coupled with broad and unequivocal retraction, is the only basis of settlement upon which I can meet any paper. Neither one nor the other has been, can be, or will be accepted alone.”
The cross-examination continued at great length. After considerable discussion between the counsel of the respective parties and the court, the following appears in the record:
“Plaintiff’s Counsel: We contend here that the fact that somebody else may "have—although the fact does not appear here—published this same libel, or a similar one, is not competent evidence. (Question read by the stenographer, as follows: ‘Had you read it elsewhere before?’) Now, within the rule, it is no part of the cross-examination,—it is not admissible,—unless it Is shown that they had notice or knowledge of any previous publication. I think that is not pleaded. Defendants’ Counsel: Tes. Plaintiff’s Counsel: Well, it may be. I object to it certainly as not part of the cross-examination; and it should be followed, if it can be, by proof. Then the witness may be examined, perhaps, about it, if the evidence is admitted. But here and now, without further discussing the main question of its admissibility, I submit it is not competent, and not admissible. The Court: Well, Mr. Wheeler, you may pass it for the present.”
The cross-examination continued, and the following occurred:
“Q. And you wrote in your letter to Mr. Matthews, did you not: ‘The financial loss to me from the publication, as a whole, was most serious. However, I do not expect any one paper to bear it all, but only its due proportion’? You said that to Mr. Matthews, did you not? A. The letter speaks for itself. Q. Then you did recognize the fact, did you not, that this particular article in question had been published by a large number of other papers? Plaintiff’s Counsel: That I object to. The Court: He may answer. Plaintiff’s Counsel: Please note the exceptions on the grounds as before,—that it is not admissible in mitigation, or for any other purpose. The Court: I think that it is a proper cross-examination as to this letter. A. The letter says so. Q. Well, what Is the fact? A. The letter states the fact. Q. The letter states the truth,—that it had been published. I ask you if you did not know the fact that it had been published by a large number of other papers throughout the country? A. I did. Plaintiff’s Counsel: That I object to, the same as before. The Court: Yes; you may-have the exception. Q. How many had published it? A. I do not know. Q. How many had y-ou brought suit against, at least? Plaintiff’s Counsel: That I object to, as before. The Court: He may answer. Plaintiff’s Counsel: Your honor said it was proper cross-examination of this letter. That letter was introduced by the defendant. The Court: This witness is the party himself, and the matter of the order of proof is not of note. Plaintiff’s Counsel: You will note an exception. Q. How many had you brought suit against for its publication? A. I could not say, but I think I may- give you an idea in this way. Q. ■Give us the best statement you car. make. =;‘ =;‘ * Q. In that action did you *844testify that you had brought suit against 152 or thereabouts? Plaintiff’s Counsel: I object as not competent as to the bringing' of suits, and same as before. (Received, and exception taken.) A. I did not. Q. Is it not a fact, Mr. Palmer, that you have brought suits against about 150? A. It is not. I do not personally know Mr. Matthews, the defendant here, nor Mr. Austin, his partner in business.”
The fact that the plaintiff had brought suits against other parties was not relative or material to the issue formed by the pleadings. Nor was it necessary to shed light upon the direct examination. Nor did it tend to impair the credibility of the witness, or impeach any portion of the evidence given by him in chief. Nor do we think the fact that the defendants had put in evidence a letter from which the quotation is made warranted the cross-examination, to the extent it was allowed to he carried. In Witcher v. Jones (Com. Pl.) 17 N. Y. Supp. 491, it was held, viz.:
“In an action for libel, where exemplary damages are demanded, it is competent to prove, in mitigation, previous publications of the libelous matter by others, known to defendant at the time of Ms publications, and relied upon by him as authority. But evidence of contemporaneous publications by others does not tend to disprove malice, and is inadmissible.”
In the course of the opinion delivered in that case, Pryor, J., said:
“If, therefore, the defendant uttered the libel, In good faith, upon the authority of others, that circumstance manifestly tends to disprove a malicious motive in the publication; and, accordingly, in mitigation of damages the defendant may always show other publications, known to him at the time of his repetition of the defamatory matter. But obviously his motive in the publication could not liave been affected by a fact of which he was then ignorant, and lienee the palpable absurdity of admitting such fact in disproof of malice;” citing Hatfield v. Lasher, 81 N. Y. 246; Willover v. Hill, 72 N. Y. 36; Morey v. Association, 123 N. Y. 207, 25 N. E. 161.
In Van Ingen v. Publishing Co. (Com. Pl.) 35 N. Y. Supp. 842, the court was requested to charge:
“That the fact that the same matter, substantially, was published extensively in the morning papers of the same day is to be considered by the jury in mitigation of damages.”
The court refused to make such charge, and it was held that no error was committed.
In Folwell v. Journal Co., 37 Atl. 6, the supreme court of Rhode Island said:
“The defendant’s offer to show that the same article was published by other papers on tlie same day, for which other suits had been brought, was properly refused. The acts of other publishers are independent acts, which could in no. way affect the defendant.”
In Smith v. Association, 5 C. C. A. 91, 55 Fed. 240, it was said:
“Defendant contends that the court erred in excluding testimony as to other suits having been brought against other newspapers. This objection is unsound. Such evidence was wholly irrelevant and immaterial. * * * That other newspapers which published similar libels had been prosecuted by the plaintiff for tlieir acts was a matter with which neither court nor jury had any concern.”
The doctrine of that case seems to have been followed in Bennett v. Salisbury, 24 C. C. A. 329, 78 Fed. 769.
It is contended by the learned counsel for the respondents that the cross-examination for the purpose of showing how many other *845publications had been made, and how many suits had been brought by reason thereof by the plaintiff, was proper, "to show the kind of a man the plaintiff is, by showing the attitude which he has assumed touching the subject-matter of the libel in question.” We think there is no force in that view of the matter. The fact that numerous other parties had libeled the plaintiff, and that he had sought retractions from the several wrongs thus perpetrated upon him, did not tend in any way to impeach his general character, or to mitigate the offense of the defendants in publishing the article mentioned in the complaint. As was said by Kent, C. J., in Tillotson v. Cheetham, 3 Johns. 61:
“The plaintiff is entitled to his strict compensation for ever)' injury. A satisfaction for one tort is no satisfaction for another.”
Such was the rule in England (Saunders v. Mills, 6 Bing. 213; Id., 3 Moore & P. 520) until 1888, when it was changed by the sixth section of chapter 64, 51 & 52 Vict., which provides:
“Sec. 6. At the trial of an action for a libel contained in any newspaper the defendant shall be at liberty to give in evidence in mitigation of damages that the plaintiff has already recovered (or has brought actions for) damages or has received or agreed to receive compensation in respect of a libel or libels to the same purport or effect as the libel for which such action has been brought.”
The respondents’ learned counsel calls our attention to People v. Court of Oyer and Terminer of New York Co., 83 N. Y. 460, and claims that it is an authority justifying the extent to which the cross-examination was allowed. In the course of the opinion delivered in that case, it was said:
“As a general rule, the range and extent of such an examination is within the discretion of the trial judge,-—subject, however, to the limitation that it must relate to matters pertinent to the issue, cr to specific facts which tend to discredit the witness, or impeach his moral character.”
It is difficult to see that the circumstance that several other newspapers had published a libel of the plaintiff tended to discredit him, or to impeach his moral character.
From an inspection of the record, and especially upon a consideration of the amount of the verdict,—six cents,-—-we are not able to say that the extent to which the cross-examination was allowed in respect to the matters which we have already alluded to, did not work injury to the plaintiff. In Matson v. Buck, 5 Cow. 500, it was said that a nominal verdict is “equivalent to a verdict for the defendant,” and in Gilman v. Lowell, 8 Wend. 573, it was said that a nominal verdict “is about equal to a verdict against him”; and in Sanderson v. Caldwell, 45 N. Y. 398, it was said that a nominal verdict, where the plaintiff’s character remains unimpeached, is a total denial of justice, since it, in effect, says that, though the charges were untrue, the plaintiff had no character to lose. The same -doctrine was stated by Macomber, J., in Griebel v. Printing Co., 60 Hun, 319-322, 14 N. Y. Supp. 848. An inspection of the evidence found in the record renders it difficult to understand why the . jury reached the conclusion that only nominal damages should be given, and that the plaintiff should not receive at its hands substantial damages. We are of the opinion that the order denying *846the motion for a new trial, and the judgment entered upon the-verdict, should be reversed.
Judgment and order reversed, and a new trial ordered, with costs - to the appellant to abide the event.
FOLLETT, J., concurs in this opinion.